 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LINA PENG (NYBN 5150032)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7224
 7        FAX: (415) 436-7027
          Lina.Peng@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       ) CASE NO.: 19-CR-674 MMC
14                                                   )
             Plaintiff,                              ) ORDER DETAINING DEFENDANT
15                                                   ) PRIOR TO TRIAL
        v.                                           )
16                                                   )
     YAMANI CHAMBERS,                                )
17                                                   )
             Defendant.                              )
18                                                   )

19           On December 10, 2019, an Indictment was filed in the Northern District of California charging
20 the defendant, Yamani Chambers, with one count of violating Title 18, United States Code, Section

21 922(g)(1) – Felon in Possession of a Firearm and Ammunition. Defendant made his initial appearance

22 and was arraigned on his Indictment in the Northern District of California on December 13, 2019, and

23 the Court held a detention hearing on December 17, 2019, after a full bail study was prepared by Pretrial

24 Services.

25           At the detention hearing, the defendant was present and represented by Assistant Federal Public
26 Defender Candis Mitchell. A United States Pretrial Services Agency Officer was also present at the

27 hearing. The government moved for detention, and the defendant opposed. The parties submitted

28 proffers and arguments.

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     19-CR-674 MMC
 1          Upon consideration of the court file and the parties’ proffers at the detention hearing, the Court

 2 finds by clear and convincing evidence that no condition or combination of conditions will reasonably

 3 assure the safety of the community. Accordingly, the Court orders the defendant detained pending trial.

 4          This Order supplements the Court’s findings at the detention hearing and serves as written

 5 findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).

 6          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

 7 whether pretrial detention is warranted. In coming to its decision, the Court has considered those

 8 factors, paraphrased below:

 9          (1) the nature and seriousness of the offense charged;

10          (2) the weight of the evidence against the person;

11          (3) the history and characteristics of the person including, among other considerations, ties to

12          the community, employment, past conduct and criminal history, and record of court appearances;

13          and,

14          (4) the nature and seriousness of the danger to any person or the community that would be posed

15          by the person’s release.

16 See 18 U.S.C. § 3142(g).

17          After considering all of the facts and proffers presented at the hearing, including the information

18 contained in the Pretrial Services report, the Court finds, by clear and convincing evidence, that no

19 condition or combination of conditions will reasonably assure the safety of the community, including

20 because of: (1) the defendant’s criminal history, including that the defendant has had five adult felony

21 convictions for grand theft and burglary offenses; (2) the current alleged offense happened while he was

22 on probation, as did at least one of his state offenses; (3) the defendant has two active restraining orders

23 against him; and (4) the inadequacy of a halfway house, a non-secure facility, given the defendant’s

24 characteristics and circumstances.

25          Accordingly, pursuant to 18 U.S.C. § 3142, IT IS HEREBY ORDERED THAT:

26          (1)     Defendant is committed to the custody of the Attorney General for confinement in a

27                  corrections facility separate, to the extent practicable, from persons awaiting or serving

28                  sentences or being held in custody pending appeal;

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     19-CR-674 MMC
 1         (2)    Defendant be afforded reasonable opportunity for private consultation with his counsel;

 2                and,

 3         (3)    on order of a court of the United States or on request of an attorney for the government,

 4                the person in charge of the corrections facility in which Defendant is confined shall

 5                deliver Defendant to an authorized Deputy United States Marshal for the purpose of any

 6                appearance in connection with a court proceeding.

 7         This Order is without prejudice to reconsideration at a later date if circumstances change.

 8

 9 IT IS SO ORDERED.

10

11         December 20, 2019                                    _______________________________
                                                                HON. THOMAS S. HIXSON
12                                                              United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     19-CR-674 MMC
